Filed 3/20/20
                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION THREE


 In re ANDREW M., a Person            B294704
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                   (Los Angeles County
 DEPARTMENT OF CHILDREN               Super. Ct.
 AND FAMILY SERVICES,                 No. DK21526B)

        Plaintiff and Respondent,

        v.

 E.M., JR.,

        Defendant and Appellant.




      APPEAL from orders of the Superior Court of Los Angeles
County, Nancy A. Ramirez, Judge. Reversed with directions.
      Linda J. Vogel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.
                      ——————————
      E.M., Jr., (father) appeals from the order of the juvenile
court taking jurisdiction over his son, Andrew M. He contends
the court erred by failing to appoint counsel for him, despite his
numerous requests. We agree and reverse the order with
directions.
                         BACKGROUND
I.    The dependency of Andrew’s older brother, E.M.
      In 2017, the juvenile court declared Andrew’s older brother
E.M. a dependent based on a petition alleging that father and
mother engaged in domestic violence in E.M.’s presence, both
parents abused marijuana, and mother abused
methamphetamines. The court ordered E.M. placed with father
under the supervision of the Department of Children and Family
Services (DCFS) and ordered father into a program of family
maintenance.
      Andrew was born at the end of the same month. Father
lived with both children in an apartment upstairs from mother
and was complying with E.M.’s case plan. Two months after
Andrew’s birth, both parents were arrested. Father arranged for
maternal aunt to live in his apartment and take care of E.M. and
Andrew. He then filled out an “affidavit with consent” and asked
DCFS to place his children with maternal aunt or paternal
grandmother.




                                 2
      In August 2017, DCFS filed an original petition (Welf. &
Inst. Code, § 300, subds. (a) & (b)(1))1 on behalf of Andrew and
filed a subsequent petition on behalf of E.M. (§ 342).
II.   There is no evidence the juvenile court appointed father an
      attorney for Andrew’s detention hearing.
      A.    The August 8, 2017 hearing
      Father was not notified of the August 8, 2017 detention
hearing for both of his sons. His attorney in E.M.’s case appeared
on father’s behalf, but only on E.M.’s subsequent petition. The
juvenile court granted that attorney’s request to continue
Andrew’s detention hearing, to enable father to be brought to the
hearing where the court would, among other things, consider the
question of appointment of counsel for him. (See § 316; Seiser &
Kumli, Cal. Juvenile Courts Practice and Procedures (2019)
§ 2.40 (Seiser & Kumli).) The court detained both Andrew and
E.M., scheduled father’s arraignment hearing2 on Andrew’s



      1 All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.
      2  The purpose of the initial or detention hearing is to
determine whether to detain the child from parental custody, to
notify parties of the allegations, to consider whether to appoint
counsel and whether to involve the court in supervision of the
case. (Seiser & Kumli, supra, § 2.40.) Some juvenile courts refer
to the initial or detention hearing as the “[a]rraignment
hearing[ ].” That is a misnomer because arraignment hearings
are conducted in criminal, not dependency, cases. (Ibid.)
However, we use the word arraignment here because it was used
in this case.




                                 3
petition, and set a later date for the children’s jurisdiction
hearing.
       In October 2017, father was sentenced to 25 years in
prison.
      B.    The October 25, 2017 hearing
       On October 25, 2017, the juvenile court offered to appoint
father’s attorney in E.M.’s case to represent father on Andrew’s
petition. Counsel explained that father had not yet been
arraigned on Andrew’s petition, and so such an appointment
would be premature. The court set November 20, 2017 for
father’s detention hearing and ordered him removed from jail.
      C.    The November 20, 2017 hearing
      An unsigned, undated form JV-451, the prisoner’s
statement regarding appearance at hearing affecting parental
rights, which had been sent to father before the November 20,
2017 hearing, has the boxes checked requesting appointment of
an attorney and waiving the right to appear. On November 13,
2017, father executed a JV-451 form waiving his right to appear
at the November 20, 2017 hearing, but leaving unchecked the
boxes indicating that (1) he understood he had a right to
representation, and (2) already had representation, (3) wanted
representation, or (4) declined representation “at this hearing.”
      On November 20, 2017, there were no appearances and so
the juvenile court trailed the case to the following day. No
appearances were made on November 21. The court “set[ ] a
further continuance,” to an unspecified date “[d]ue to Court
congestion,” while noting that January 17, 2018 remained the
date for the jurisdiction hearing. The court then continued the




                                  4
January 17, 2018 jurisdiction hearing so that father could be
brought into court.
       D.   The February 8, 2018 hearing
      In advance of the scheduled arraignment hearing on
February 8, 2018, father signed a JV-451 form requesting
appointment of an attorney and indicating he wanted to appear.
There is no record of what occurred on February 8, 2018, but no
attorney was appointed for father.
III.   The juvenile court did not appoint counsel for Andrew’s
       jurisdiction hearing.
       The juvenile court scheduled the jurisdiction hearing six
times from April 2018 to November 20, 2018. The court
continued each hearing and ordered that father be brought to
court. In advance of four of the hearings, father executed JV-451
forms requesting that an attorney be appointed to represent him
and declining to appear. Father declined representation before
two of the hearings scheduled in June 2018.
       The juvenile court finally held the jurisdiction hearing on
November 20, 2018. Father again requested representation at
that hearing but declined to appear. Without appointing counsel
for father, the juvenile court found him to be Andrew’s biological
father and sustained the petition declaring Andrew to be
described by section 300, subdivision (b). The court awarded
father monitored visitation. Father filed two notices of appeal.3


       3
       Father’s appellate briefs raise issues as to Andrew only.
Therefore, any issues identified in the notices of appeal
concerning E.M. are deemed to have been abandoned. (Cf. In re
Sade C. (1996) 13 Cal. 4th 952, 994.)




                                 5
                          DISCUSSION
I.    The failure to appoint an attorney for father was error.
       A juvenile court must appoint counsel for an indigent
parent when the agency recommends that the child be placed in
out-of-home care, “unless the court finds that the parent or
guardian has made a knowing and intelligent waiver of counsel
as provided in this section.” (§ 317, subd. (b), italics added.) The
representation shall continue unless the juvenile court relieves
counsel. (Id., subd. (d).)
       Other statutes direct the juvenile court to address the
appointment of counsel for parents. The court must notify
parents of the right to representation at the initial or detention
hearing (§ 316; see Cal. Rules of Court, rule 5.534(d)(1)(B)) and
shall appoint counsel at the beginning of the hearing on a
petition, if a parent “desires to be represented by counsel” and
cannot afford one. (§ 353.)
       Generally, however, counsel is only to be appointed for an
indigent parent when that parent “appears and requests such
appointment or otherwise communicates to the court such a
desire.” (Seiser & Kumli, supra, § 2.61, italics added.) A waiver
of the right to counsel must be made knowingly and intelligently
(§ 317, subd. (b)), whereas to obligate the juvenile court to
appoint counsel, the indigent parent need only give “some
manifestation . . . that he or she wants representation.” (In re
Ebony W. (1996) 47 Cal. App. 4th 1643, 1647.) Section 317 merely
“requires the indigent parent to communicate in some fashion his
or her desire for representation before the juvenile court is
obligated to appoint counsel.” (Ebony W., at p. 1647, italics
added.)




                                 6
       With respect to incarcerated parents in particular, Penal
Code section 2625, subdivision (d) bars the adjudication of a
section 300 petition without the physical presence of both the
incarcerated parent and his or her counsel, unless the parent
waives the right to attend. (In re Jesusa V. (2004) 32 Cal. 4th
588, 621–624.) Thus, an incarcerated parent may waive his or
her appearance, but the juvenile court may only adjudicate the
petition if that parent has representation at the hearing. (Pen.
Code, § 2625, subd. (d).)
       “ ‘There is nothing vague or ambiguous about the
legislative command—in the absence of a waiver, the juvenile
court must appoint an attorney to represent an indigent parent
at the detention hearing and at all subsequent proceedings.’ ”
(In re J.P. (2017) 15 Cal. App. 5th 789, 796.)
       DCFS contends, citing In re Joseph G. (2000) 83
Cal. App. 4th 712, that father repeatedly waived his right to
attend the hearings with the result he has no standing to appeal
based on his disinterest in attending and participating in the
proceedings. In re Joseph G. involved a biological father who was
not in custody. (Id. at p. 714.) In contrast, father here, was
incarcerated and did not waive his appearance at the last
arraignment hearing scheduled for him on February 6, 2018.
Father had the right to anticipate representation at the
jurisdiction hearing after he requested counsel be appointed and
opted not to appear himself. (Pen. Code, § 2625, subd. (d); Welf.
& Inst. Code, § 317, subd. (b).)
       DCFS next contends that the juvenile court was not
required to appoint an attorney to represent father in Andrew’s
case because on two occasions he waived his right to counsel. To
support this contention, DCFS argues this case is similar to In re




                                7
Ebony W., supra, 47 Cal. App. 4th 1643. There, the mother was
not in custody and never indicated a desire for representation.
(Id. at p. 1648.) The appellate court held under those
circumstances that the juvenile court was not required to appoint
counsel for the mother. (Ibid.)
       The facts of this case are nothing like those of Ebony W.
Father was incarcerated and clearly unable to afford an attorney.
He requested representation six out of nine times. In particular,
he requested appointment of counsel repeatedly for each of
Andrew’s scheduled detention hearings and for the November 20,
2018 hearing at which the juvenile court adjudicated Andrew’s
petition. These repeated requests triggered the juvenile court’s
obligation to appoint counsel for father in Andrew’s case.
       Father’s attorney in E.M.’s case reminded the court at the
outset of the November 20, 2018 jurisdiction hearing that “[f]irst,
just so that it’s clear on the record, our firm has not been
appointed for father as to the child Andrew. [¶] . . . Father has
never been arraigned.” (Italics added.) Counsel also told the
court that the petition was not attached to any notice given to
father and there was no indication that any DCFS report had
been mailed to him. When the court asked DCFS whether it
needed to appoint counsel, the agency responded that father was
aware of the case and had chosen not to participate. DCFS
omitted to make any mention of the fact that father had actually
requested appointment of counsel in nearly every one of his JV-
451 forms. The court knew that father had never been arraigned,
but found that that notice was given and that father had waived
appearance. On that basis, the court proceeded with the
adjudication. Father’s decision to waive his appearance did not




                                 8
constitute a knowing and intelligent waiver of his right to
representation. This was clear error.
II.   Reversal
       Father contends that the error, which violates a statute, is
structural and mandates reversal.
       Trial errors “ ‘occur[ ] during the presentation of the case to
the jury’ and [their] effect . . . can ‘be quantitatively assessed in
the context of other evidence presented in order to determine
whether [they were] harmless beyond a reasonable doubt.’ ”
(In re James F. (2008) 42 Cal. 4th 901, 914, quoting from Arizona
v. Fulminante (1991) 499 U.S. 279, 307–308.) In contrast,
“ ‘structural defect[s] affecting the framework within which the
trial proceeds’ . . . ‘defy analysis by “harmless-error” standards’
and can never be harmless.” (James F., at p. 914.)
       Father cites In re Christina H. (1986) 182 Cal. App. 3d 47,
49, that “[c]learly, . . . in many cases an indigent parent possesses
both a statutory and constitutional right to appointed counsel.”
(Italics added.) While an accurate statement, this quote does not
advance the analysis here. Generally, “[t]he harmless error
[rather than structural error] analysis applies in juvenile
dependency proceedings even where the error is of constitutional
dimension.” (In re J.P., supra, 15 Cal.App.5th at p. 798.)
       Our Supreme Court in In re James F., supra, 42 Cal.4th at
pages 915 to 916, questioned whether structural error, a criminal
law doctrine, “should be imported wholesale, or unthinkingly,
into the quite different context of dependency cases.” James F.
cited United States Supreme Court authority to explain that
generally, an error is structural when it “ ‘def[ies] analysis by
“harmless-error” standards’ ” and cannot “ ‘be quantitively
assessed in the context of other evidence presented in order to




                                  9
determine whether [it was] harmless beyond a reasonable
doubt.’ ” (Id. at p. 917, italics added.) The structural error
doctrine is used when “ ‘assessing the effect of the error’ ” is
“ ‘difficult[ ].’ ” (Ibid.)
        Following that lead, the appellate court in In re J.P., supra,
15 Cal. App. 5th 789, analyzed whether the juvenile court’s error
in failing to grant mother’s request for re-appointment of counsel
before the hearing on her petition for modification under
section 388 deprived the mother of due process and prejudicially
affected the manner in which the hearing was conducted. The
J.P. court applied the harmless error analysis “because [it]
conclude[d] the juvenile court’s error here is ‘amenable to
harmless error analysis rather than a structural defect requiring
reversal of the juvenile court’s orders without regard to
prejudice.’ ” (Id. at p. 800.)
        Here, it is reasonably probable that a more favorable result
would have been reached had the juvenile court appointed an
attorney for father. (See In re J.P., supra, 15 Cal.App.5th at
pp. 798, 800, citing People v. Watson (1956) 46 Cal. 2d 818.) At
the hearing, the court declared father Andrew’s biological father.
The effect of this determination will reverberate throughout
Andrew’s dependency: only mothers and presumed parents are
entitled to reunification services. (See In re Zacharia D. (1993)
6 Cal. 4th 435, 451.) Juvenile courts may order services for a
biological father, but only if they find that services will benefit
the child. (§ 361.5, subd. (a).) But here, the record shows that
father was caring for Andrew during the time he was arrested
and created a plan for the baby, even making a placement
request of DCFS. These facts support a finding of presumed




                                 10
fatherhood, a result much more favorable to father. 4 We
recognize that father will continue to be incarcerated until
Andrew reaches the age of majority. Nonetheless, that is not a
justification for failing to appoint father an attorney to advocate
for his participation in services and visitation with the child.
                          DISPOSITION
      All orders as to E.M., Jr., (father) and Andrew M. are
reversed. The trial court is directed to appoint counsel for father
and commence de novo an arraignment hearing and a jurisdiction
hearing without delay.
      CERTIFIED FOR PUBLICATION.



                                      DHANIDINA, J.

We concur:



             EDMON, P. J.



             LAVIN, J.



      4  Even were we unable to determine whether the error in
failing to appoint counsel was harmless, we would conclude the
reversal would be required for a different reason. As father
observes on appeal, there is no indication that he ever received a
copy of Andrew’s petition. Such an error would be structural. (In
re James F., supra, 42 Cal.4th at p. 914.)




                                 11